Citation Nr: 1042679	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed hemorrhoids.

3.  The propriety of the reduction of the rating for the service-
connected for residuals of prostate cancer status post radical 
prostectomy to include urinary frequency and urinary incontinence 
from 100 percent to 20 percent, effective February 1, 2007, to 
include the assignment of a higher rating on that date.



REPRESENTATION

Appellant represented by:	The American Legion  



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and November 2006 rating decisions of 
the RO.   

The Veteran requested a hearing before a local hearing officer; 
however; he withdrew this request in June 2007.

The issue of the propriety of the reduction and increased rating 
for residuals of prostate cancer is addressed in the REMAND 
portion of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current diagnosis of a 
hearing loss in either ear for VA compensation purposes.

2.  The Veteran is not shown to have manifested complaints or 
findings of hemorrhoids in service or for many years thereafter.  

3.  The Veteran currently is not shown to have hemorrhoids due to 
any event or incident of his service.




CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2010).

2.  The Veteran does not have a disability manifested by 
hemorrhoids due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

The December 2005 and March 2006 letters provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations outlined above.  

In this regard, these letters informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding disability ratings, and effective 
dates of awards.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations for 
the Veteran's claimed hearing loss disability.

The Board concludes an examination is not needed for the 
Veteran's claim of service connection for hemorrhoids.  

VA only has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may be 
associated with his service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  
Here, the Veteran had no documented hemorrhoids during service, 
and post-service evidence shows no manifestations of hemorrhoids 
for many years after service.  Moreover, there is no suggestion 
of an etiological to link between his hemorrhoids and his 
service.  Consequently, on this record, an examination for this 
disability is not needed.  


Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Analysis

a. Bilateral Hearing Loss

Service connection for hearing loss in particular requires 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the claim of service connection must be 
denied because the evidence of record shows that the Veteran 
currently does not have hearing disability, as defined in 38 
C.F.R. § 3.385.

The Veteran's service separation examination showed that his pure 
tone thresholds, in decibels, were as follows (the audiometry 
reported in ASA values have been converted to ISO values for 
consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
25
20
LEFT
30
25
25
30
20

While these findings are somewhat elevated, they do not qualify 
as a hearing loss disability for VA compensation purposes.  

The Veteran's post-service treatment records likewise show no 
evidence of a hearing loss disability, as defined in 38 C.F.R. § 
3.385.

On March 2006 VA examination, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
10
LEFT
25
25
20
15
10

The average pure tone threshold was 14 in the right ear and 20 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96percent in each ear.  The examiner stated that the 
Veteran's bilateral hearing was clinically normal.

A February 2007 letter from a private audiologist indicates the 
Veteran had bilateral sensorineural, reverse slope hearing loss 
of slight degree in the right ear and mild degree in the left ear 
in the low and mid frequency range with hearing returning to 
normal in the high frequency region except in the left ear at 
3000 Hz where a mild sensorineural loss occurred.  Speech 
discrimination scores were excellent in quiet conditions and good 
in noise conditions, bilaterally.  The actual audiometry was not 
interpreted.  

On March 2007 VA examination, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
15
20
LEFT
30
25
25
30
20

The average pure tone threshold was 21 in the right ear and 25 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96percent in each ear.  The examiner commented that 
the Veteran's type of hearing loss was not disabling under 
38 C.F.R. § 3.385.

In short, the test results do not show a loss that meets the 
standards for a finding of a hearing loss disability.  

The Board recognizes the fact that the Veteran served in Vietnam 
and that his military occupational specialty (MOS) was field 
artillery.  Although such service could involve acoustic trauma, 
the evidence does not show he has a hearing loss disability.  In 
the absence of this evidence, there can be no valid claim of 
service connection.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply and service 
connection for bilateral hearing loss must be denied.


b. Hemorrhoids 

The Veteran's service treatment records are silent for any 
complaints, findings, or diagnosis of hemorrhoids.  His 
separation examination specifically found no abnormality on 
rectal evaluation.  Significantly, the Veteran denied having 
piles or rectal disease.  

Post service VA treatment records from 2005 to 2006 indicate he 
had hemorrhoids with possible internal hemorrhoids detected on 
digital rectal examination in February 2006.

However, despite the current evidence of hemorrhoids, the Veteran 
has not submitted nor does the record contain any evidence of a 
nexus between the currently diagnosed disorder and the Veteran's 
service.

Notably, the earliest indication of hemorrhoids was many years 
after he separated from service.  The passage of many years 
between separation from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the current lay assertions are not credible for the 
purpose of establishing a continuity of symptomatology because 
they are inconsistent with his statements in service.  

In the absence of competent evidence of a nexus between the 
Veteran's hemorrhoids and his service, a preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine does not apply.  Consequently, the claim must be denied.


ORDER

The claim of service connection for a bilateral hearing loss must 
be denied under the law.

Service connection for hemorrhoids is denied.


REMAND

The Veteran contends that the service-connected residuals of his 
prostate cancer should not have been reduced and that they are 
more disabling that the current 20 percent rating.  The 
disability is rated based on urinary frequency and incontinence.

The record shows that the most recent VA examination to evaluate 
the severity of the service-connected disability was in July 
2006.  Although the examiner was unable to determine at the time 
how many pads the Veteran used daily, the Veteran did indicate in 
December 2006 that he used 1 to 2 absorbent pads a day.  

Nevertheless, the July 2006 examination is too remote in time to 
determine the current level of severity of the service connected 
residuals of prostate cancer.  Therefore, the Veteran should be 
scheduled for a VA examination.

An August 2006 letter from A. T., a private physician, indicates 
that the Veteran was being seen for his incontinence.  Any 
ongoing treatment records could be pertinent to the appeal and 
should be obtained.

The RO should also secure all VA treatment records since December 
2006 for association with the record.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  With the Veteran's cooperation, the RO 
should obtain for the record copies of any 
treatment records referable to the service-
connected incontinence and urinary 
frequency from Dr. A. T.  If these records 
cannot be obtained, the attempt to obtain 
them should be documented for the record, 
and the Veteran informed in writing.

2.  The RO must also obtain all VA 
treatment records referable to the service-
connected residuals of prostate cancer 
since December 2006 and associate them with 
the record.

3.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA genitourinary examination 
to determine the current level of severity 
of the service-connected residuals of 
prostate cancer status post radical 
prostectomy.  The claims file must be made 
available and reviewed by the examiner, and 
the report must acknowledge such review.  
All symptoms and manifestation referable to 
the service-connected residuals of prostate 
cancer must be reported in detail and 
include urinary frequency, voiding 
dysfunction, and the need to wearing 
absorbent materials to include the number 
of changes in materials per day. 

4.  After completing the foregoing and 
undertaking any other development deemed 
necessary, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford them with an appropriate opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


